Citation Nr: 0427524	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to the assignment of a compensable rating for 
left ear sensorineural hearing loss, on appeal from the 
initial grant of service connection.  

4.  Entitlement to the assignment of higher rating than 10 
percent for bilateral hand arthritis, on appeal from the 
initial grant of service connection.  

5.  Entitlement to the assignment of a higher rating than 10 
percent for mechanical low back pain, on appeal from the 
initial grant of service connection.  




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August to December 
1997 and March 1998 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issues of entitlement to the assignment of a higher 
evaluations for mechanical low back pain and bilateral hand 
arthritis are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

At the July 2001 VA examination, the examiner noted that it 
was as likely as not that noise exposure during military 
service may have resulted in or contributed to the 
development of tinnitus.  The Board finds this to be an 
informal claim for benefits and refer the matter to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have a current right ear hearing 
loss disability.

2.  The veteran does not have a current disability manifested 
by bilateral knee pain.

3.  On the most recent VA audiology examination, the 
veteran's left ear pure tone thresholds were 35, 30, 30 and 
30 decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively (average 31.3); left ear speech discrimination 
ability was 60 percent.

4.  The veteran does not have total deafness in either ear or 
service-connected deafness of at least 10 percent in the left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear 
hearing loss disability are not met.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.385 (2003).

2.  The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  The criteria for a compensable evaluation for a left ear 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that service connection is 
warranted for right ear hearing loss and a bilateral knee 
disability.  She also contends that she should have been 
assigned a higher disability evaluation for her service-
connected left ear hearing loss.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  


The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in her case.  By virtue of the 
Statement of the Case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate her claims.  In 
particular, the Board notes an evidence development letter 
dated in January 2002 in which the veteran was advised of the 
type of evidence necessary to substantiate her claims.  In 
this letter, the veteran was also advised of her and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence VA should 
provide.  

It also appears that all obtainable evidence identified by 
the veteran relative to her claims have been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Factual Background

The April 1997 enlistment examination report noted (under the 
clinical evaluation portion that concerned identifying body 
marks, scars, and tattoos) "[illegible] at left knee intern 
aspect".  Otherwise, the veteran's service medical records 
do not show any complaints, treatment or diagnoses regarding 
a bilateral knee disability.  

In regard to right ear hearing loss, the April 1997 audiology 
examination shows that her right ear hearing was within 
normal limits.  The decibels loss at the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz were 20, 5, 0, 5, and 0, 
respectively.  An audiology evaluation was conducted in March 
1998.  The decibels loss at the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz were 15, 5, 5, 5, and 0, 
respectively.  In November 2000, the decibels loss at the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz were 15, 
10, 5, 0, and 0, respectively.  The report of the December 
2000 examination conducted prior to her separation shows that 
the decibels loss at the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz were 15, 10, 5, 0, and 0, respectively.   

The service medical records also disclosed increasing left 
ear hearing loss.

The veteran filed her claim for benefits in April 2001.  

VA examinations were conducted in July 2001.  The audio 
examination revealed that the right ear decibels loss at the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz were 20, 
20, 15, 15, and 15, respectively.  The left ear readings were 
30, 35, 30, 30, and 30, respectively.  The speech recognition 
was 96% in the right ear and 60% in the left ear.  The 
examiner noted the veteran had mild sensorineural hearing 
loss in the left ear; however, there was normal hearing in 
the right ear.  It was noted that it was as likely as not 
that noise exposure during military service may have resulted 
in or contributed to the development of some hearing loss and 
tinnitus.  

The VA physical examination shows that the veteran complained 
of bilateral knee pain.  Examination of her knees showed no 
swelling or erythema or effusion.  She had full range of 
motion and the anterior drawer test was negative.  The X-rays 
of the knees were normal.

A May 2002 rating action in pertinent part, granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation, effective June 2001.

The record contains VA outpatient records that date between 
2001 and 2003.  In June 2002, the veteran complained of back 
and knee pain.  On examination of the knees, there was full 
range of motion with no palpable crepitation.  

Criteria and analysis for service connection for right ear 
hearing loss and bilateral knee disorder

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of her loss 
of hearing are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  


The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In regard to right ear hearing loss and bilateral knee 
disability, the record does not support a conclusion that the 
veteran has current disability, that is, an impairment in 
earning capacity as the result of the claimed disease or 
injury as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997). 

At the VA examination, speech audiometry revealed speech 
recognition ability of 96 percent in the right ear.  The 
examiner reported that the veteran's hearing was within 
normal limits.  Further, the pure tone threshold test results 
do not meet the regulatory definition for hearing loss for 
the right ear.  

The same is true for a bilateral knee disability.  The 
veteran has been examined for bilateral knee pain.  
Significantly, however, there has not been a diagnosis of a 
bilateral knee disability.  Moreover, the veteran has 
provided no medical evidence to show a current diagnosis of a 
knee disability or test results that meet the regulatory 
criteria for hearing loss disability for the right ear.  
Consequently, service connection for right ear hearing loss 
and a bilateral knee disability is denied.

Criteria and analysis for assignment of a higher evaluation 
for left ear hearing loss 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Schedule), which is in 
turn based on the average impairment of earning capacity 
caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the evaluations to 
be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In assessing a claim for an increased 
rating, the history of the disability should be considered.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

The Board notes that the appeal for a higher evaluation for 
the left ear hearing loss disability arises from the initial 
rating decision, which established service connection for the 
disability and assigned the initial zero percent disability 
evaluation fot left ear hearing loss.  Therefore, the entire 
rating period is to be considered, including the possibility 
of a staged rating (i.e., separate ratings for separate 
periods of time) based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In regard to left ear hearing loss, modern pure tone 
audiometry testing and speech audiometry utilized in VA 
audiological clinics are well adapted to evaluate the degree 
of hearing impairment accurately.  Methods are standardized 
so that the performance of each person can be compared to a 
standard of normal hearing, and ratings are assigned based on 
that standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

Since the appellant is service connected for only one ear, 
the extent of impairment due to the non-service-connected ear 
may not be considered in the evaluation, unless certain 
circumstances are met.  38 U.S.C.A. § 1160(a); 38 C.F.R. §§ 
3.383(a)(3), 4.14; Boyer v. West, 11 Vet. App. 477 (1998); 
VAOPGCPREC 32-97.  

Under 38 U.S.C.A. § 1160(a), if there was total deafness in 
both ears - one service-connected and one not - VA would 
evaluate the disability as if the deafness in both ears were 
service-connected.  This section was revised, effective 
December 6, 2002, by the Veterans Benefits Act of 2002, Pub. 
L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002), to provide 
that, for deafness compensable to a degree of 10 percent or 
more in one ear as a result of service-connected disability 
and deafness in the other ear as the result of non-service-
connected disability not the result of the veteran's own 
willful misconduct, VA would assign and pay to the veteran 
the applicable rate of compensation as if the combination of 
disabilities were the result of service-connected disability.  
The RO has not specifically considered this revision; 
however, the Board finds that there is no prejudice to the 
appellant in this instance, as the applicable criterion are 
not met under either the former or the revised statute.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

If impaired hearing is service connected in only one ear, the 
non-service connected ear is assigned a designation of level 
I.  38 C.F.R. § 4.85 (f).

Applying the test results of the July 2001 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is V for the left ear.  38 C.F.R. § 4.85, 
Table VI).  As the veteran's hearing loss is service 
connected for only the left ear, the non-service-connected 
ear is assigned a Roman numeral designation of I to determine 
the percentage evaluation from Table VII.  38 C.F.R. 
§ 4.85(f).  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a 0 percent rating for the 
appellant's service connected hearing loss.  38 C.F.R. § 
4.85, Table VII, DC 6100.

There is an alternative method for rating hearing loss 
disability which can be used if the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or 
higher, or if the puretone threshold at 1000 Hertz is 30 or 
less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  
Each ear is to be evaluated separately under this part of the 
regulations.  This provision does not apply in this case 
because the veteran's hearing loss in her left ear is not at 
55 decibels or higher at each of the frequencies, nor is it 
30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  
38 C.F.R. § 4.86.

Applying the above, the Board finds that under the schedular 
criteria, the appellant is entitled to a 0 percent rating for 
her service connected hearing loss of the left ear.  


ORDER

Service connection for a right ear hearing loss disability is 
denied.  

Service connection for a bilateral knee disability is denied.

Entitlement to the assignment of a compensable rating for 
left ear sensorineural hearing loss is denied.  


REMAND

A review of the statement of the case (SOC) shows that the RO 
is evaluating the veteran's mechanical low back pain under 
Diagnostic code 5293, which provides for the evaluation of 
intervertebral disc syndrome.  In the SOC the RO provided the 
veteran with the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 including the September 
2002 amendments.  However, the criteria for rating 
intervertebral disc syndrome under Diagnostic Code 5293 and 
disabilities of the spine were again amended in September 
2003.  The RO has not had the opportunity to review this 
claim in conjunction with the new rating criteria nor has the 
veteran been informed of the new rating criteria. 

Furthermore, the RO granted service connection for arthritis 
of the bilateral hands.  The July 2001 examination does not 
adequately describe the functional impairment involving the 
fingers and hands.  Therefore, further examination is 
required.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).    

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined to evaluate 
the severity of the veteran's service-
connected bilateral hand disability.  

2.  Thereafter, the RO should re-
adjudicate the issues in appellate 
status, to include consideration of the 
revised rating criteria for spine 
disorders.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case that 
includes the revised rating criteria for 
increased evaluations for spine 
disorders, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




